Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 1 of 49 PageID #: 423



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION



 GIBSON BRANDS, INC.,
                                                        Case No. 4:19-cv-00358-ALM
      Plaintiff/Counterclaim-Defendant,
                                                         ARMADILLO DISTRIBUTION
 v.                                                      ENTERPRISES, INC.’S ANSWER TO
                                                         GIBSON’S FIRST AMENDED
 ARMADILLO DISTRIBUTION                                  COMPLAINT, AFFIRMATIVE
   ENTERPRISES, INC.                                     DEFENSES, AND COUNTERCLAIMS

      Defendant/Counterclaim-Plaintiff,

 DOES 1 through 10,

      Defendants.


      ARMADILLO’S ANSWER TO GIBSON’S FIRST AMENDED COMPLAINT,
             AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

       Armadillo Distribution Enterprises, Inc., through its undersigned counsel, answers

Gibson Brands, Inc.’s First Amended Complaint [Dkt. #7] as follows:

                                        Nature of Action

       1.      Armadillo admits that Gibson alleges claims for trademark infringement,

trademark counterfeiting, unfair competition, and trademark dilution under federal, state law,

and/or common law. Armadillo, however, denies that there is any basis for Gibson’s claims

and/or that Gibson is entitled to any relief. Moreover, as detailed in Armadillo’s counterclaims,

the alleged “Flying V Body Shape Design,” “Explorer Body Shape Design,” and the “ES Body

Shape Design” are generic and unprotectable, and thus denies that these shapes are “Gibson

Trademarks.”




                                                1
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 2 of 49 PageID #: 424



        2.      Armadillo is without knowledge or information sufficient to form a belief about

the allegations in Paragraph 2, and therefore denies them.

        3.      Admitted.

        4.      Armadillo admits that it has sold certain accused products at issue in this lawsuit,

including in this District, but denies that those products “contain” any designs or marks that are

proprietary to Gibson.

        5.      Armadillo admits that Gibson also brought suit against Defendant DOES 1

through 10. Armadillo denies that Gibson has been damaged by “the events and happenings”

referenced in its complaint. Armadillo is without knowledge or information sufficient to form a

belief about the remaining allegations in Paragraph 5, and therefore denies them.

        6.      Armadillo admits that original subject matter and supplemental jurisdiction exist

for purposes of this case. Armadillo denies any liability or wrongdoing, and/or that Gibson is

entitled to any relief.

        7.      Armadillo admits that subject matter jurisdiction exists for purposes of this case.

Armadillo denies any liability or wrongdoing, and/or that Gibson is entitled to any relief.

        8.      Armadillo admits this Court has specific personal jurisdiction over it solely for

purposes of this case. Armadillo denies any liability or wrongdoing, and/or that Gibson is

entitled to any relief.

        9.      Armadillo admits that venue is proper in this District solely for purposes of this

case.

        10.     Armadillo admits that Gibson is engaged in the business of developing,

manufacturing, and selling musical instruments, including electric and acoustic guitars, basses,

and mandolins. Armadillo also admits that Gibson’s guitars are sold under the GIBSON brand.



                                                  2
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 3 of 49 PageID #: 425



Armadillo is without knowledge or information sufficient to form a belief about the remaining

allegations in Paragraph 10, and therefore denies them.

       11.     Armadillo admits that GIBSON-branded guitars are sold in the United States and

certain foreign countries. Armadillo is without knowledge or information sufficient to form a

belief about the remaining allegations in Paragraph 11, and therefore denies them.

       12.     Armadillo admits that Exhibit A to the First Amended Complaint purports to be a

copy of U.S. Trademark Registration No. 2051790, that Gibson is identified as the owner, and

that the issue date is identified as April 15, 1997. Armadillo denies that Gibson’s alleged Flying

V Body Shape Design is “distinctive,” that Gibson is the “sole owner” of this generic guitar

shape, and/or that Gibson has “continuously” and “exclusively” used this shape. Armadillo is

without knowledge or information sufficient to form a belief about the remaining allegations in

Paragraph 12, and therefore denies them.

       13.     Armadillo admits that Exhibit B to the First Amended Complaint purports to be a

copy of U.S. Trademark Registration No. 2053805, that Gibson is identified as the owner, and

that the issue date is identified as April 22, 1997. Armadillo denies that Gibson’s alleged

Explorer Body Shape Design is “distinctive,” that Gibson is the “sole owner” of this generic

guitar shape, and/or that Gibson has “continuously” and “exclusively” used this shape.

Armadillo is without knowledge or information sufficient to form a belief about the remaining

allegations in Paragraph 13, and therefore denies them.

       14.     Armadillo admits that Exhibit C to the First Amended Complaint purports to be

two copies of the same U.S. Trademark Supplemental Registration No. 2007277, that Gibson is

identified as the owner, and that the issue date is identified as October 8, 1996. Armadillo denies

that Gibson’s alleged ES Body Shape Design is “distinctive,” that Gibson is the “sole owner” of



                                                 3
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 4 of 49 PageID #: 426



this generic guitar shape, and/or that Gibson has “exclusively” used the shape. Armadillo is

without knowledge or information sufficient to form a belief about the remaining allegations in

Paragraph 14, and therefore denies them.

       15.     Armadillo admits that Exhibit D to the First Amended Complaint purports to be a

copy of U.S. Trademark Registration No. 2215791, that Gibson is identified as the owner, and

that the issue date is identified as January 5, 1999. Armadillo denies that Gibson’s alleged SG

Body Shape is “distinctive,” that Gibson is the “sole owner” of the shape, and/or that Gibson has

“exclusively” used the shape. Armadillo is without knowledge or information sufficient to form

a belief about the remaining allegations in Paragraph 15, and therefore denies them.

       16.     Armadillo admits that Exhibit E to the First Amended Complaint purports to be a

copy of U.S. Trademark Registration No. 1020485 and that the issue date is identified as

September 16, 1975. Exhibit E to the First Amended Complaint identifies “Norlin Music, Inc.”

as the owner of Trademark Registration No. 1020485, and Armadillo thus denies that “Gibson is

the sole owner” of this registration. Armadillo denies that Gibson has “exclusively” used the

alleged shape. Armadillo is without knowledge or information sufficient to form a belief about

the remaining allegations in Paragraph 16, and therefore denies them.

       17.     Armadillo admits that Exhibit F to the First Amended Complaint purports to be a

copy of U.S. Trademark Registration No. 1931670, that Gibson is identified as the owner, and

that the issue date is identified as October 31, 1995. Armadillo denies that Gibson has

“exclusively” used the alleged mark. Armadillo is without knowledge or information sufficient

to form a belief about the remaining allegations in Paragraph 17, and therefore denies them.

       18.     Armadillo admits that Exhibit G to the First Amended Complaint purports to be a

copy of U.S. Trademark Registration No. 3588609, that Gibson is identified as the owner, and



                                                4
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 5 of 49 PageID #: 427



that the issue date is identified as March 10, 2009. Armadillo denies that the “Moderne”

designation is “distinctive” and/or that Gibson has “exclusively” used this alleged mark.

Armadillo is without knowledge or information sufficient to form a belief about the remaining

allegations in Paragraph 18, and therefore denies them.

       19.     Armadillo is without knowledge or information sufficient to form a belief about

the allegations in Paragraph 19, and therefore denies them.

       20.     Armadillo is without knowledge or information sufficient to form a belief about

the allegations in Paragraph 20, and therefore denies them.

       21.     Armadillo is without knowledge or information sufficient to form a belief about

the allegations in Paragraph 21, and therefore denies them.

       22.     Armadillo is without knowledge or information sufficient to form a belief about

the allegations in Paragraph 22, and therefore denies them.

       23.     Armadillo denies that the purported “Gibson Trademarks” are famous and/or

associated exclusively with Gibson (as opposed to countless third parties who have used these

generic guitar shapes for decades). Armadillo is without knowledge or information sufficient to

form a belief about the remaining allegations in Paragraph 23, and therefore denies them.

       Regarding subsection (a), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

       Regarding subsection (b), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

       Regarding subsection (c), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

       Regarding subsection (d), Armadillo is without knowledge or information sufficient to



                                                5
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 6 of 49 PageID #: 428



form a belief about these allegations, and therefore denies them.

        Regarding subsection (e), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

        Regarding subsection (f), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

        Regarding subsection (g), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

        Regarding subsection (h), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

        Regarding subsection (i), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

        Regarding subsection (j), Armadillo denies the allegations regarding “the fame of the

Gibson ES guitar.” Armadillo is without knowledge or information sufficient to form a belief

about the remaining allegations in this subsection, and therefore denies them.

        Regarding subsection (k), Armadillo denies the allegations regarding “the fame of the

Gibson Flying V and Explorer guitars.” Armadillo is without knowledge or information

sufficient to form a belief about the remaining allegations in this subsection, and therefore denies

them.

        Regarding subsection (l), Armadillo denies the allegations regarding “the fame of the

Gibson SG guitar.” Armadillo is without knowledge or information sufficient to form a belief

about the remaining allegations in this subsection, and therefore denies them.

        Regarding subsection (m), Armadillo denies the allegations regarding “the fame and

collectability of the Gibson Moderne guitar.” Armadillo is without knowledge or information



                                                 6
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 7 of 49 PageID #: 429



sufficient to form a belief about the remaining allegations in this subsection, and therefore denies

them.

        Regarding subsection (n), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

        Regarding subsection (o), Armadillo is without knowledge or information sufficient to

form a belief about these allegations, and therefore denies them.

        24.    Armadillo denies that the purported “Gibson Trademarks have become famous”

and that they are “widely and favorably known.” Armadillo also denies the that the alleged

Gibson Trademarks “designat[e] high quality and dependable products originating exclusively

from Gibson and its related companies,” “are distinctive designs and word marks owned

exclusively by Gibson,” “have been prominently placed in the mind of the public,” and

“possess[] a strong secondary meaning among consumers.” Armadillo further denies that the

purported “Gibson Trademarks have become widely known and valuable trademarks possessing

a strong secondary meaning among consumers,” that the alleged marks “have come to symbolize

the enormous goodwill of Gibson’s business,” and that “[n]o other manufacturer lawfully uses

the Gibson Trademarks or any other substantially similar marks for similar types of goods

without Gibson’s authorization.” Armadillo is without knowledge or information sufficient to

form a belief about the remaining allegations in Paragraph 24, and therefore denies them.

        25.    Armadillo denies that the purported “Gibson Trademarks have been exclusively

used nationwide and have been used exclusively by Gibson” and the alleged marks are “famous”

and are associated with Gibson in either Texas or the United States. Armadillo is without

knowledge or information sufficient to form a belief about the remaining allegations in

Paragraph 25, and therefore denies them.



                                                 7
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 8 of 49 PageID #: 430



        26.    Armadillo denies that Gibson has “exclusive right to own and use” the alleged

guitar shapes and word marks. Armadillo is without knowledge or information sufficient to form

a belief about the remaining allegations in Paragraph 26, and therefore denies them.

Additionally, to the extent the allegations in Paragraph 26 call for a legal conclusion, no response

is required.

        27.    Armadillo admits that it has offered for sale, sold, and distributed certain accused

products in the United States, including through its websites. Armadillo denies that its products

“use” any designs or marks that are proprietary to Gibson. Armadillo denies that any of its

products are “infringing,” “unauthorized,” and/or that Armadillo needs any authorization from

Gibson. Armadillo admits that the images listed under the heading “Armadillo’s Infringing

Products” are partial images of Dean and/or Luna guitar bodies (omitting the headstocks and the

prominent DEAN/LUNA branding on the guitars). Armadillo admits that the last image under

the heading “Armadillo’s Infringing Products” is a Dean headstock prominently displaying the

“DEAN” mark as the source of the product. Armadillo denies that it uses the “marks”

“Hummingbird” and “Modern.” Armadillo admits that Exhibit H includes screen captures of

Dean Guitar and Luna Guitar product listings from the Dean and Luna websites. Armadillo

denies that the alleged “Flying V,” “Explorer,” and “ES” guitar shapes are “Gibson Trademarks”

because those shapes are generic. Armadillo is without knowledge or information sufficient to

form a belief about the remaining allegations in Paragraph 27, and therefore denies them.

        28.    Armadillo admits that it is not a Gibson retailer or distributor and that it has not

acquired its products from Gibson. Armadillo denies the remaining allegations in Paragraph 28.




                                                  8
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 9 of 49 PageID #: 431



         29.    Armadillo admits that Exhibit H includes screen captures of DEAN and LUNA-

branded product listings from Armadillo’s websites. Armadillo denies the remaining allegations

in Paragraph 29.

         30.    Denied.

         31.    Armadillo admits that it has sold and advertised certain accused products

including through its websites. Armadillo denies the remaining allegations in Paragraph 31.

         32.    Denied, including the false premise that Armadillo misused Gibson’s alleged

marks.

         33.    Armadillo incorporates by reference its responses to Paragraphs 1 and 12 through

18 regarding Gibson’s purported ownership of trademark registrations. Armadillo denies the

remaining allegations in Paragraph 33, including that it has infringed on any purported Gibson

marks and/or had any “constructive knowledge” of any alleged infringement.

         34.    Armadillo admits that Gibson contacted Armadillo on October 20, 2017 via letter

regarding the alleged “Flying V” and “Explorer” body shape designs and that Exhibit I is a copy

of that letter. Armadillo promptly rebuffed the allegations in that letter (including on the ground

that Armadillo has used the accused shapes for over 40 years). Armadillo admits that, following

another 1.5 years of inaction, Gibson contacted Armadillo’s counsel on May 13, 2019 via letter

and that Exhibit J is a copy of that letter. Again, Armadillo promptly rebuffed the allegations in

that letter. Armadillo admits that Gibson initiated Opposition No. 91170847 on May 5, 2006,

which was decided on June 10, 2009, and Exhibit K is a copy of that decision. Armadillo denies

the remaining allegations in Paragraph 34.

         Regarding footnote 1 to Paragraph 34, Armadillo admits that, until the First Amended

Complaint in this case, Gibson never objected to Armadillo regarding the “SG” body shape



                                                 9
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 10 of 49 PageID #: 432



design during at least the six years that Armadillo has offered its DEAN Gran Sport series

guitars.

           35.   Armadillo admits that it has advertised and sold certain accused products

including through its websites. Armadillo denies the remaining allegations in Paragraph 35.

           36.   Armadillo admits that Armadillo (including through its counsel) communicated

with Gibson and its counsel in an attempt to resolve this matter, but settlement could not be

reached. Armadillo denies all remaining allegations in Paragraph 36.

           37.   Denied.

           38.   Denied.

           39.   Denied.

           40.   Denied.

                                         COUNT I
                 Trademark Infringement Under The United States Trademark
                                   Act (15 U.S.C. 1114(1))

           41.   Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 40 of the First Amended Complaint.

           42.   Denied.

           43.   Denied.

           44.   Denied.

                                         COUNT II
                 Trademark Counterfeiting Under The United States Trademark
                                  Act (15 U.S.C. 1114(1))

           45.   Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 44 of the First Amended Complaint.

           46.   Denied; Armadillo is moving to dismiss this count under Federal Rule of Civil

Procedure 12(b)(6).

                                                 10
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 11 of 49 PageID #: 433



       47.     Denied; Armadillo is moving to dismiss this count under Federal Rule of Civil

Procedure 12(b)(6).

       48.     Denied; Armadillo is moving to dismiss this count under Federal Rule of Civil

Procedure 12(b)(6).

                                       COUNT III
       False Designation of Origin, Passing Off, and Unfair Competition Under The
                   United States Trademark Act (15 U.S.C. § 1125(a))

       49.     Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 48 of the First Amended Complaint.

       50.     Denied.

       51.     Denied.

       52.     Denied.

                                      COUNT IV
               Trademark Dilution Under The United States Trademark Act
                                  (15 U.S.C. § 1125(c))

       53.     Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 52 of the First Amended Complaint.

       54.     Denied.

       55.     Denied.

       56.     Denied.

                                        COUNT V
         Intentional Interference With Economic Advantage in Violation of Texas
                                      Common Law

       57.     Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 56 of the First Amended Complaint.

       58.     Armadillo is without knowledge or information sufficient to form a belief about

the allegations in Paragraph 58, and therefore denies them.

                                               11
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 12 of 49 PageID #: 434



       59.     Denied.

       60.     Armadillo denies that it “misappropriated” any purported “Gibson Trademarks,”

that it needed any “permission” from Gibson, and/or that Gibson is owed any “compensation.”

Armadillo is without knowledge or information sufficient to form a belief about the remaining

allegations in Paragraph 60, and therefore denies them.

       61.     Denied.

       62.     Denied.

       63.     Denied.

                                       COUNT VI
             Trademark Dilution Under Tex. Bus & Comm. Code (Section 16.103)

       64.     Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 63 of the First Amended Complaint.

       65.     Denied.

       66.     Denied.

       67.     Denied.

       68.     Denied.

       69.     Denied.

                                     COUNT VII
                Trademark Infringement in Violation of Texas Common Law

       70.     Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 69 of the First Amended Complaint.

       71.     Denied.

       72.     Denied.




                                               12
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 13 of 49 PageID #: 435



       73.    Armadillo admits that it did not have Gibson’s “consent, permission, or license to

use the [purported] Gibson Trademarks,” but denies that any such consent, permission, or license

were needed or appropriate.

       74.    Denied.

       75.    Denied.

       76.    Denied.

       77.    Denied.

                                      COUNT VIII
                  Unfair Competition in Violation of Texas Common Law

       78.    Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 77 of the First Amended Complaint.

       79.    Denied.

       80.    Denied.

       81.    Denied.

       82.    Denied.

                                        COUNT IX
              False Designation of Origin in Violation of Texas Common Law

       83.    Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 82 of the First Amended Complaint.

       84.    Denied.

       85.    Denied.

       86.    Denied.




                                              13
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 14 of 49 PageID #: 436



                                        COUNT X
                   Unjust Enrichment in Violation of Texas Common Law

       87.     Armadillo repeats and incorporates by reference its answers to Paragraphs 1

through 86 of the First Amended Complaint.

       88.     Denied.

       89.     Denied.

       90.     Denied.

       Armadillo denies the balance and remainder of all the allegations contained in all

paragraphs, counts, and sub-parts of Gibson’s First Amended Complaint, including any and all

demands for judgment or relief asserted.

                              FIRST AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

       Gibson failed to state a counterfeiting claim and that claim should be dismissed under

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                             SECOND AFFIRMATIVE DEFENSE
                                       (Laches)

       Gibson’s claims are barred, in whole or in part, by laches. Armadillo has used the

accused V and Z guitar shapes since at least 1976, i.e., for over 40 years, in connection with its

distinct DEAN and other marks:




                                                 14
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 15 of 49 PageID #: 437




                                              V Guitar Shape




                                              Z Guitar Shape




       Armadillo has used the accused semi-hollow guitar shape (which Gibson claims violates

its purported rights in the ES-335 guitar shape) for at least 13 years, in connection with its

distinct DEAN, LUNA, and other marks:




                                                 15
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 16 of 49 PageID #: 438




       Armadillo has used the following headstock shape in connection with its distinct DEAN

and other marks (the “DEAN Mustache Headstock”) for at least 22 years:




       Armadillo has used the following guitar shape in connection with its distinct DEAN and

other marks for at least 6 years:




                                              16
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 17 of 49 PageID #: 439




       Armadillo has used the LUNA Fauna Hummingbird series name in connection with its

LUNA-branded guitars for at least 10 years.

       The above designs have been prominently used and promoted for years and, in some

instances, decades, including through world-famous artists (such as Christian Martucci, Eric

Peterson, John Connolly, Michael Schenker, and many others) on stages, in music videos, and in

well-known publications. All the while, Gibson sat on its purported rights and failed to object.

Due to Gibson’s excessive delay, Armadillo suffered substantial economic prejudice, including

the investment of millions of dollars in promoting these guitars, which constitute a large

percentage of Armadillo’s market share, and evidentiary prejudice, including the death of key

witnesses, such as Armadillo’s former CEO Elliott Rubinson. As a result, Gibson’s claims are

barred by laches in their entirety.

                               THIRD AFFIRMATIVE DEFENSE
                                       (Acquiescence)

       For at least the above reasons, Gibson’s claims are barred, in whole or in part, by waiver

and acquiescence.




                                                17
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 18 of 49 PageID #: 440



                              FOURTH AFFIRMATIVE DEFENSE
                                   (Trademark Invalidity)

        For at least those reasons identified in Armadillo’s counterclaims below, all or some of

Gibson’s accused trademarks are invalid because they are generic and/or incapable of serving as

a source identifier for guitars.

                               FIFTH AFFIRMATIVE DEFENSE
                                         (Fair Use)

        Armadillo’s alleged use of “Modern” and variations is permissible fair use (including to

identify a “modern”-style guitar).

        Armadillo reserves all affirmative defenses under Rule 8(c) of the Federal Rules of Civil

Procedure, under the Lanham Act, and in law or in equity that may now exist or in the future be

available based on discovery and further factual investigation of this case.

                                       COUNTERCLAIMS

        Armadillo, through its counsel, alleges as follows, upon actual knowledge with respect to

itself and upon information and belief as to all other matters.

                             NATURE OF THE COUNTERCLAIMS

        1.      These are counterclaims for the cancellation of various Gibson trademark

registrations asserted against Armadillo pursuant to Sections 14 and 37 of the Lanham Act, 15

U.S.C. §§ 1064 and 1119. Armadillo seeks the cancellation of Trademark Registration Nos.

2051790, 2053805, and 2007277 and the refusal of Application Serial No. 86168793 on the

grounds that all four marks are generic.

        2.      Armadillo also asserts a counterclaim for tortious interference with Armadillo’s

business relationships and/or contracts pursuant to Texas common law based on tortious




                                                 18
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 19 of 49 PageID #: 441



communications sent by Gibson to Armadillo’s dealers, including before Gibson filed and/or

served its complaint.

                                            PARTIES

       3.      Defendant/Counterclaim-Plaintiff Armadillo is a Florida corporation with a

principal place of business at 4924 West Waters Avenue, Tampa, Florida 33634.

       4.      Plaintiff/Counterclaim-Defendant Gibson is a Delaware corporation with a

principal place of business at 309 Plus Park Boulevard, Nashville, Tennessee 37217.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b).

       6.      By its First Amended Complaint, Gibson has alleged counts of state and federal

trademark infringement, trademark dilution, and unfair competition; federal trademark

counterfeiting; and tortious interference and unjust enrichment under Texas common law seeking

damages and injunctive relief—which Armadillo denies.

       7.      As a result of Gibson’s complaint and allegations, Gibson has submitted itself to

the jurisdiction and venue of this Court.

                             ARMADILLO AND ITS PRODUCTS

       8.      Armadillo is a 43-year old iconic American-based guitar company. Armadillo

makes every type of guitar, from high-end USA models to entry-level models.

       9.      Armadillo owns the iconic DEAN GUITARS and LUNA brands.

       10.     All of Armadillo’s guitars (including all the accused guitar models) are

prominently branded with the famous DEAN and LUNA trademarks and/or logos, including on

the guitars’ headstocks, which are routinely used to identify the maker of a guitar.



                                                19
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 20 of 49 PageID #: 442



       11.     Armadillo has continuously offered the accused V and Z-shaped guitars since at

least 1976—for over the past 40 years.

       12.     These guitars have been widely seen and promoted for decades, including in

popular music videos, on stage with famous artists across the globe, at trade shows, and at other

prominent industry events. The legendary artists who have played and promoted the DEAN-

branded V and Z guitars over the past four decades have included Michal Schenker, Eric

Peterson, Christian Martucci, John Connolly, and many others.




       13.     Armadillo has always used the V and/or Z body shapes with its famous “V

Headstock,” one of the most recognized headstocks in the industry, and the famous DEAN house

mark, as shown in the examples below:




                                                20
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 21 of 49 PageID #: 443




       14.      Armadillo is not alone in using these commonplace V and Z guitar shapes. For

decades, from the 1960s until present, numerous other companies have manufactured, advertised,

marketed, and sold identical or nearly identical V and Z guitar shapes, representative samples of

which are shown below:

             Diamond                      D’Agostino                          Framus




                                               21
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 22 of 49 PageID #: 444



        Washburn                   Stagg             David Thomas McNaught




                                   Cavallo




                                     22
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 23 of 49 PageID #: 445




                 Vantage                               Schecter




                 Cort                                B.C Rich




                                     23
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 24 of 49 PageID #: 446




                Ibanez                                 ESP




             LTD Guitars                              Samick




                                     24
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 25 of 49 PageID #: 447



                 Aria                               Moonstone




                Hamer                                Charvel




                                     25
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 26 of 49 PageID #: 448



              Dommenget                               Kramer




                                Tony Cochran




                                     26
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 27 of 49 PageID #: 449




          Peavy                    Jackson                  Electra




                                     27
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 28 of 49 PageID #: 450



          Arbor                    Hondo                    Mach 1




                  Fender                             Warwick




                                     28
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 29 of 49 PageID #: 451



       15.     The identified third parties either are not or were not licensees of Gibson at the

time they used the V and Z shape guitar designs.

       16.     The advertising and sales of these third-party guitars bearing the V and Z shape

designs, which are identical or nearly identical to Gibson’s Flying V and Explorer guitar shapes,

equal or exceed the advertising and sales of Gibson Flying V and Explorer guitars.

       17.     Given the extensive third-party use of the V and Z shapes for guitars, the public

does not perceive these shapes as source identifiers and the shapes do not identify a single

source, including Gibson, and are thus generic.

       18.     The European Union Intellectual Property Office (“EUIPO”) ruled on June 28,

2019 that Gibson’s alleged “Flying V” body shape design is generic and unprotectable. A true

and correct copy of the EUIPO decision is attached as Exhibit A.

       19.     Armadillo has also continuously offered its allegedly infringing semi-hollow

guitars since 2006—for the past thirteen years.

       20.     Armadillo always prominently displays its DEAN or LUNA house marks and

logos on its accused semi-hollow guitars, as shown in the examples below:




                                                  29
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 30 of 49 PageID #: 452




       21.     Dean and Luna are not alone in their use of the semi-hollow body shape. For

decades, from the 1960s until present, numerous other companies have manufactured, advertised,

marketed, and sold identical or nearly identical designs, representative samples of which are

included below:

              Aria                          Baldwin                            Bolin




                                               30
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 31 of 49 PageID #: 453



        Brownsville             Burley Guitars              Collings




        Daisy Rock                Danelectro               D’Angelico




                                     31
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 32 of 49 PageID #: 454



  David Thomas McNaught           Diamond                 Delm Guitars




        Duesenberg                Eastman                   Eastwood




                                     32
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 33 of 49 PageID #: 455



          Falbo                    Fender                   Framus




                                    FGN




                                     33
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 34 of 49 PageID #: 456



   Fret-King Black Label           Gretsch                   Guild




         Hagstrom                  Hanson                   Heritage




                                     34
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 35 of 49 PageID #: 457



         Highland                  Hofner                    Ibanez




          Kona                  Martyn Booth                McCurdy




                                     35
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 36 of 49 PageID #: 458



         Mosrite                   Schecter                   SX




          Thorn                 Tony Cochran                  Vox




                                     36
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 37 of 49 PageID #: 459



         Warwick                  Washburn                  Xaviere




                                   Yamaha




                                     37
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 38 of 49 PageID #: 460



       22.     The identified third parties either are not or were not licensees of Gibson at the

time they used the semi-hollow body shape.

       23.     The advertising and sales of these third-party guitars bearing the semi-hollow

body shape, which are identical or nearly identical to Gibson’s ES guitar shape, equal or exceed

the advertising and sales of Gibson ES guitars.

       24.     Given the extensive third-party use of the semi-hollow shape for guitars, the

public does not perceive these shapes as source identifiers and the shapes do not identify a single

source, including Gibson, and are thus generic.

       25.     On January 17, 2014, Gibson filed Trademark Application Serial No. 86168793

(the “‘793 Application”) for the design mark depicted below covering “stringed instruments,

namely, guitars.” A true and correct copy of the printout from the U.S. Patent and Trademark

Office TSDR database, including assignment information, for the ‘793 Application is attached as

Exhibit B.




       26.     The ‘793 Application was filed based on Gibson’s prior Supplemental Trademark

Registration No. 2007277 for the identical design mark (depicted below) covering “stringed

instruments, namely, guitars.”




                                                  38
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 39 of 49 PageID #: 461



       27.     Based on the rampant third-party use of the semi-hollow body shape and the

alleged shape’s failure to function as a trademark, sixteen guitar companies, including

Armadillo, jointly opposed registration of the ‘793 Application on October 16, 2014. That

opposition proceeding is currently ongoing before the Trademark Trial and Appeal Board. A

true and correct copy of the Notice of Opposition against the ‘793 Application is attached as

Exhibit C.

                    GIBSON’S INTERFERENCE WITH ARMADILLO’S
                     CONTRACTS AND BUSINESS RELATIONSHIPS

       28.     Prior to filing and/or service of Gibson’s Complaint, Gibson contacted guitar

dealers (including Armadillo’s dealers), threatening legal action and demanding that dealers

remove all Armadillo guitars with the V, Z, and/or semi-hollow guitar shapes.

       29.     For example, on April 12, 2019, Gibson sent a cease-and-desist letter to Carlino

Guitars, accusing Carlino of trademark infringement based on Carlino’s offer and sale of DEAN-

branded V and Z guitars, threatening litigation, and demanding that Carlino remove all

Armadillo’s V and Z guitars from its website.

       30.     On May 24, 2019, Gibson sent another cease-and-desist letter to Carlino Guitars,

reiterating its threats and claiming that Carlino Guitars “assum[ed] the same risk” of potential

legal/monetary liability by continuing to offer DEAN V and Z shaped guitars.

       31.     Carlino Guitars is just one example of a dealer who received threatening

communications from Gibson. Upon information and belief, Gibson sent similar

communications to other dealers and/or retailers with the intent of disrupting Armadillo’s sales

and contractual relationships with those dealers/retailers.

       32.     On June 3, 2019, prior to service of its complaint in this case, Gibson sent a letter

addressed to “Gibson Brands’ Dealers,” many of which also offer Armadillo’s guitars, asserting


                                                 39
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 40 of 49 PageID #: 462



that Gibson has “decided to pursue actions against Armadillo,” wrongfully accusing Armadillo

of “blatant copying” and “counterfeiting” of Gibson’s alleged trademarks (including in the

commonplace, generic V, Z, and semi-hollow guitar shapes), and requesting that the dealers help

“protect customers from unauthorized use of Gibson’s trademarks.” The letter stated in relevant

part:

        Recently, Gibson has decided to pursue actions against Armadillo Enterprises,
        maker of Dean and Luna guitars, responsible for the allegedly blatant copying of
        Gibson’s famous Explorer, Flying V, and ES-335 body shape designs. As an
        authorized Gibson dealer, we are partnering with you to protect customers from
        unauthorized use of Gibson’s trademarks. Many consumers likely already believe
        that Gibson has sponsored or authorized these allegedly infringing Dean and Luna
        models. Contrary to this belief, these Dean or Luna models are not sold under
        Gibson’s authorization. These actions against Armadillo Enterprises are intended
        to take back control of Gibson’s famous body shape designs so the customer can
        be guaranteed to receive Gibson’s craftsmanship, quality, and care when
        purchasing an instrument containing Gibson’s trademarks. Should you come
        across an instrument that you believe uses Gibson’s trademarks without
        authorization, please contact your Gibson representative, so together we can protect
        our customers’ interests. In addition to contacting your Gibson representative,
        Gibson has created a web page that allows you to submit your concerns regarding
        counterfeit or infringing instruments.       This web page can be found at
        https://www.gibson.com/Support/Report-Counterfeits.

A true and correct copy of this letter is attached as Exhibit D.

        33.    Immediately following Gibson’s dissemination of its dealer communication in

Exhibit D (accusing Armadillo of “blatant copying” and “counterfeiting”), Armadillo received

numerous phone calls from dealers who were concerned and afraid to continue to deal with

Armadillo.

        34.    Following Gibson’s June 3, 2019 dealer communication, Armadillo experienced a

decline in sales as a result of Gibson’s threatening communications to Armadillo’s current and

prospective dealers.




                                                 40
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 41 of 49 PageID #: 463



                                FIRST COUNTERCLAIM
         Cancellation of Gibson’s Registration No. 2051790 for Genericness Under
                      Section 37 of the Lanham Act, 15 U.S.C. § 1119

       35.     Armadillo repeats and realleges each and every allegation set forth in Paragraphs

1 through 34 of these counterclaims.

       36.     Gibson is the listed owner of U.S. Trademark Registration No. 2051790 for a two-

dimensional V-shaped guitar body (the “‘790 V Body Shape”).

       37.     Armadillo (including through its predecessors in interest) has used a V-shaped

guitar body for over forty years.

       38.     For decades, from the 1960s onwards, numerous third-party companies and guitar

builders have been and/or are using and offering for sale electric guitars in the United States

incorporating a guitar body identical or nearly identical to the ‘790 V Body Shape without

authorization from Gibson.

       39.     As a result, the public does not perceive the ‘790 V Body shape as a source

identifier and thus the ‘790 V Body Shape is incapable of functioning as a mark.

       40.     Armadillo and others have a competitive and equal right to use the ‘790 V Body

Shape as a generic design for their guitars.

       41.     If Gibson is allowed to maintain its registration for the generic ‘790 V Body

Shape, it will effectively misappropriate a generic design for its exclusive use, and will continue

to cause injury and damage to Armadillo and other guitar manufacturers.

       42.     Accordingly, Registration No. 2051790 for the ‘790 V Body Shape should be

cancelled under Section 37 of the Trademark Act, 15 U.S.C. § 1119, on the ground that the ‘790

V Body Shape is generic for an electric guitar body and is incapable of functioning as a mark.




                                                41
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 42 of 49 PageID #: 464



                               SECOND COUNTERCLAIM
         Cancellation of Gibson’s Registration No. 2053805 for Genericness Under
                      Section 37 of the Lanham Act, 15 U.S.C. § 1119

       43.     Armadillo repeats and realleges each and every allegation set forth in Paragraphs

1 through 42 of these counterclaims.

       44.     Gibson is the listed owner of U.S. Trademark Registration No. 2053805 for a two-

dimensional Z-shaped guitar body (the “‘805 Z Body Shape”).

       45.     Armadillo (including through its predecessors in interest) has used a Z-shaped

guitar body for over forty years.

       46.     For decades, from the 1960s onward, numerous third-party companies and guitar

builders have been and/or are using and offering for sale electric guitars in the United States

incorporating a guitar body identical or nearly identical to the ‘805 Z Body Shape without

authorization from Gibson.

       47.     As a result, the public does not perceive the ‘805 Z Body Shape as a source

identifier and thus the ‘805 Z Body Shape is incapable of functioning as a mark.

       48.     Armadillo and others have a competitive and equal right to use the ‘805 Z Body

Shape as a generic design for their guitars.

       49.     If Gibson is allowed to maintain its registration for the generic ‘805 Z Body

Shape, it will effectively misappropriate a generic design for its exclusive use, and will continue

to cause injury and damage to Armadillo and other guitar manufacturers.

       50.     Accordingly, Registration No. 2053805 for the ‘805 Z Body Shape should be

cancelled under Section 37 of the Trademark Act, 15 U.S.C. § 1119, on the ground that ‘805 Z

Body Shape is generic for an electric guitar body and is incapable of functioning as a mark.




                                                42
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 43 of 49 PageID #: 465



                               THIRD COUNTERCLAIM
         Cancellation of Gibson’s Registration No. 2007277 for Genericness Under
                      Section 37 of the Lanham Act, 15 U.S.C. § 1119

        51.     Armadillo repeats and realleges each and every allegation set forth in Paragraphs

1 through 50 of these counterclaims.

        52.     Gibson is the owner of U.S. Supplemental Trademark Registration No. 2007277

for a two-dimensional semi-hollow guitar body shape (the “‘277 Semi-Hollow Body Shape”).

        53.     For decades, numerous third-party companies and guitar builders have been

and/or are using and offering for sale electric guitars incorporating a guitar body identical or

nearly identical to the ‘277 Semi-Hollow Body Shape without authorization from Gibson.

        54.     As a result, the public does not perceive the ‘277 Semi-Hollow Body Shape as a

source identifier and thus the ‘277 Semi-Hollow Body Shape is incapable of functioning as a

mark.

        55.     Armadillo and others have a competitive and equal right to use the ‘277 Semi-

Hollow Body Shape as a generic design for their guitars.

        56.     If Gibson is allowed to maintain its registration for the generic ‘277 Semi-Hollow

Body Shape, it will effectively misappropriate a generic design for its exclusive use, and will

continue to cause injury and damage to Armadillo and other guitar companies.

        57.     Accordingly, Registration No. 2007277 for the ‘277 Semi-Hollow Body Shape

should be cancelled under Section 37 of the Trademark Act, 15 U.S.C. § 1119, on the ground

that the ‘277 Semi-Hollow Body Shape is generic for an electric guitar body and is incapable of

functioning as a mark.

                                 FOURTH COUNTERCLAIM
              Refusal of Gibson’s Application No. 86168793 for Genericness Under
                         Section 37 of the Lanham Act, 15 U.S.C. § 1119



                                                 43
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 44 of 49 PageID #: 466



        58.    Armadillo repeats and realleges each and every allegation set forth in Paragraphs

1 through 57 of these counterclaims.

        59.    Gibson filed Application Serial No. 86168793 for a two-dimensional semi-hollow

guitar body shape (the “‘793 Semi-Hollow Body Shape”). The ‘793 Semi-Hollow Body Shape

is identical to the ‘277 Semi-Hollow Body Shape and was filed based on Gibson’s prior

Supplemental Trademark Registration No. 2007277.

        60.    For decades, numerous third-party companies and guitar builders have been

and/or are using and offering for sale electric guitars incorporating a guitar body identical or

nearly identical to the ‘793 Semi-Hollow Body Shape without authorization from Gibson.

        61.    As a result, the public does not perceive the ‘793 Semi-Hollow Body shape as a

source identifier and thus the ‘793 Semi-Hollow Body Shape is incapable of functioning as a

mark.

        62.    Armadillo and others have a competitive and equal right to use the ‘793 Semi-

Hollow Body Shape as a generic design for their guitars.

        63.    If Gibson is allowed to register the generic ‘793 Semi-Hollow Body Shape, it will

effectively misappropriate a generic design for its exclusive use, and cause injury and damage to

Armadillo and other guitar companies.

        64.    Accordingly, Application Serial No. 86168793 for the ‘793 Semi-Hollow Body

Shape should be refused under Section 37 of the Trademark Act, 15 U.S.C. § 1119, on the

ground that ‘793 Semi-Hollow Body Shape is generic for guitars and is incapable of functioning

as a mark.

                                FIFTH COUNTERCLAIM
    Intentional Interference with Armadillo’s Contracts and Business Relations Under
                                   Texas Common Law


                                                 44
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 45 of 49 PageID #: 467



       65.     Armadillo repeats and realleges each and every allegation set forth in Paragraphs

1 through 64 of these counterclaims.

       66.     For years, Armadillo has entered and continues to enter into contracts with guitar

dealers, distributors, retailers, and other entities to sell DEAN and LUNA-branded guitars,

including its V, Z, and semi-hollow-shaped guitars. Currently, Armadillo is contractually

engaged with dozens of dealers throughout the country for the sale of its guitars, and Armadillo

reasonably anticipates continuing to enter into similar business relationships in the future.

       67.     As evidenced by Gibson’s letter to Armadillo’s dealer Carlino Guitars, Gibson’s

dealer statement disseminated on June 3, 2019 (attached as Exhibit D), and, upon information

and belief, other similar communications to other dealers, Gibson had, and continues to have,

actual and/or constructive knowledge of the existence of and Armadillo’s interest in and rights

under its contractual relationships with various guitar dealers, distributors, and retailers across

the country.

       68.     With that knowledge, Gibson willfully and intentionally, and with conscious

disregard for the legally protected rights of Armadillo, interfered with those protected rights by

directing communications to Armadillo’s contracted dealers and dealers with whom Armadillo

with reasonable probability would have entered into contractual relationships.

       69.     In those communications, Gibson wrongfully (and with the willful intent to

interfere with Armadillo’s business and cause lost sales and loss of contractual relationships),

stated that (1) the dealers were committing trademark infringement by offering for sale and

selling Armadillo’s guitars, (2) demanding that those dealers remove Armadillo’s guitars from

their websites and/or stores; (3) demanding that the dealers report to Gibson purported




                                                 45
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 46 of 49 PageID #: 468



counterfeiting and infringing activities by Armadillo (accusations that Gibson knew were

baseless); and/or (4) demanding that the dealers stop their business dealings with Armadillo.

        70.     As a result of the foregoing willful and intentional acts, Gibson interfered with

Armadillo’s contracts and business relations by causing dealers, distributors, and/or retailers to

stop ordering and/or selling Armadillo’s guitars, refuse to renew their contracts with Armadillo,

remove Armadillo’s guitars from their inventory, and/or refrain from entering into contractual

relationships with Armadillo (contractual relationships that were reasonably probable but for

Gibson’s unlawful interference).

        71.     Gibson had the conscious desire to interfere with Armadillo’s ongoing contracts

and/or prevent Armadillo’s future relationship with dealers, distributors, and/or retailers from

occurring, and/or Gibson knew that interference was certain or substantially certain to occur as a

result of its conduct.

        72.     Gibson’s conduct has caused Armadillo substantial harm and damages in the form

of, among other damages, losses in both present and future revenues and profits from the loss of

dealer relationships and the decrease in the offer for sale and sale of Armadillo’s guitars.

        73.     Gibson’s actions constitute intentional interference with Armadillo’s contracts

and business relations in violation of Texas common law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Armadillo respectfully requests that this Court dismiss Gibson’s

complaint with prejudice, enter judgment in its favor on each and every counterclaim for relief

set forth above, and award Armadillo relief, including the following:




                                                 46
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 47 of 49 PageID #: 469



       A.        An Order directing the Director of the U.S. Patent and Trademark Office to cancel

U.S. Trademark Registration Nos. 2051790, 2053805, and 2007277 with prejudice on the

grounds that they are generic;

       B.        An Order directing the Director of the U.S. Patent and Trademark Office to refuse

Gibson’s Trademark Application Serial No. 86168793 with prejudice on the ground that the

asserted guitar shape is generic;

       C.        A finding that Gibson has intentionally interfered with Armadillo’s contracts and

business relations;

       D.        An Order awarding Armadillo all of its actual damages in the maximum amount

permitted by law flowing from Gibson’s intentional interference, including Armadillo’s lost sales

and profits. Additionally, or alternatively if necessary, Armadillo asks for an award of its costs

and out-of-pocket expenses in seeking to cover or mitigate the damages proximately caused by

Gibson’s actions;

       E.        An award of any such other monetary damages, recovery, and relief appropriate

under the law;

       F.        An Order requiring Gibson to pay Armadillo its costs and attorneys’ fees; and

       G.        An injunction enjoining Gibson and its employees, agents, partners, officers,

directors, owners, shareholders, principals, subsidiaries, related companies, affiliates,

distributors, dealers, and all persons in active concert or participation with any of them from

engaging in or sending any communication with guitar dealers, retailers, commercial associates,

distributors, suppliers, resellers, and customers that interfere with Armadillo’s contracts and

business relations (including any communications threatening liability and/or demanding that the




                                                 47
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 48 of 49 PageID #: 470



dealers, distributors, and/or retailers not offer for sale or sell Armadillo’s products, including

Armadillo’s V, Z, and semi-hollow shaped guitars).

                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, Armadillo respectfully demands a trial by jury on all

issues properly triable before a jury in this action.

Dated: July 8, 2019                   Respectfully submitted,


                                             Vic Houston Henry
                                      Vic Houston Henry
                                      TBA No. 09484250
                                      vhhenry@hoaf.com
                                      Emileigh Stewart Hubbard
                                      TBA No. 24076717
                                      ehubbard@hoaf.com

                                      HENRY ODDO AUSTIN & FLETCHER
                                        a Professional Corporation
                                      1700 Pacific, Suite 2700
                                      Dallas, Texas 75201
                                      Telephone: (214) 658-1900
                                      Facsimile: (214) 658-1919
                                      Douglas A. Rettew (pro hac vice to be filed)
                                      doug.rettew@finnegan.com
                                      Anna Naydonov (pro hac vice to be filed)
                                      anna.naydonov@finnegan.com
                                      Patrick J. Rodgers (pro hac vice to be filed)
                                      patrick.rodgers@finnegan.com

                                      FINNEGAN, HENDERSON, FARABOW,
                                       GARRETT & DUNNER, LLP
                                      901 New York Avenue NW
                                      Washington, DC 20001
                                      Telephone:   (202) 408-4000
                                      Facsimile:   (202) 408-4400

                                      Attorneys for Armadillo Distribution Enterprises, Inc.




                                                  48
Case 4:19-cv-00358-ALM Document 12 Filed 07/08/19 Page 49 of 49 PageID #: 471




     CE




                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing document was served on all counsel of

record via the Court’s ECF system on this the 8th day of July, 2019.



                                             Vic Houston Henry
                                             Vic Houston Henry




                                               49
